Citation Nr: 1206688	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for VA medical treatment in 2006 and 2007.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and an September 2010 Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain another VA examination.

The Veteran asserts entitlement to benefits under 38 U.S.C.A. § 1151, due to two surgeries performed on his right Achilles tendon.  He stated that after the first surgery, a large bulge on his right Achilles tendon formed, and that it remained after the second surgery.  The Veteran asserted that the bulge was so large, he could not wear a normal shoe and now walks with a permanent limp.  

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  When there is no willful misconduct by a veteran, disability resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d) (2011).  The evidence must show (1) a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  

To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the Board remands a claim, the appellant has the right to require compliance with that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the September 2010 remand, the Board requested that the VA examiner answer the following questions:  1) whether there are any current residuals of the 2006 and 2007 surgeries on the Veteran's right Achilles tendon; 2) whether there are any additional disabilities as compared to the Veteran's pre-surgical status; 3) what could have been done to avoid any such additional disabilities; 4) whether there was any reason that procedures to avoid the additional disabilities were not done; and 5) whether it is at least as likely as not that the residuals are the result of carelessness, negligence, lack of proper skill, errors in judgment, or similar instance of fault on the part of VA employees.  

Although the November 2010 VA examiner answered the first two questions, the examiner did not answer the last three questions and the answer to the second question is unclear and thus, inadequate.  First, the examiner opined that the Veteran did have the residual of surgery of a scar formation, but noted that the scar was well healed.  The examiner did not, however, provide an opinion regarding whether the scar was a residual that was the result of carelessness, negligence, lack of proper skill, errors in judgment, or similar instance of fault on the part of VA employees.  Second, the examiner then opined that there was no additional disability as the Veteran appeared to have improved significantly from his presurgical status.  But the medical evidence of record indicates persistent tenderness over the fursiform swelling of this Achilles tendon and a limp, which the Veteran did not have prior to the surgery.  Additionally, the Veteran has asserted that the bulge on his tendon either did not exist prior to the first surgery, or is much larger, more painful, and causes more functional impairment than it did prior to the two surgeries.  The medical evidence of record is unclear.  Accordingly, remand is required for a new examination of the current status of the Veteran's right Achilles tendon and new medical opinions.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran an appropriate VA examination for his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right Achilles tendon surgery.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

After reviewing the file and examining the Veteran, the examiner must render the following opinions:  1) what are the residuals of the two VA surgeries, to expressly include an explanation of why such residuals include or do not include the bulge on the Veteran's tendon, the well-healed surgical scar, and the Veteran's limp; 2) whether it is at least as likely as not that any of the residuals constitute additional disability, to include a determination of whether the bulge on the Veteran's Achilles tendon is larger and/or more tender than it was prior to the two surgeries; 3) whether it is at least as likely as not that any additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; 4) whether it is at least as likely as not that any additional disability is the result of an event that is not reasonably foreseeable.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


